Citation Nr: 0016377	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  93-00 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an initial rating for residuals of a 
laceration of the right hand, evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the fifth metacarpal of the left 
hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran had active service from April 1961 to April 1964.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).  In October 1994, May 1996 and March 1998 the case was 
remanded for further evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. Residuals of a laceration of the right hand is manifested 
by faint, very tender scar, without evidence of arthritis, to 
include joint pain, crepitus or functional impairment. 

3.  Residuals of a fracture of the 5th metacarpal of the left 
hand is manifested by barely perceptible X-ray evidence of an 
old fracture of the fifth metacarpal, without evidence of 
arthritis, to include joint pain, crepitus or functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for residuals of a laceration of the right hand, as 
manifested by a scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.118, Diagnostic Codes 7804 (1999).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the fifth metacarpal of the left hand have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.71a, Code 5227 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A rating action in March 1990 awarded the veteran service 
connection for residuals of a laceration of the right hand, 
and for residuals of a fracture of the fifth metacarpal of 
the left hand.  A noncompensable (0 percent) rating was 
assigned for each disability.  The veteran did not file any 
document that could be construed as a notice of disagreement 
with the rating action.

In June 1990, the veteran submitted evidence in support of 
his claim for an increased rating.  

A June 1990 VA outpatient treatment note revealed that the 
veteran complained of an inability to grasp anything with his 
right hand.  He attempted to make a fist but could not 
completely flex his index and middle fingers.  Objectively, 
the right hand scar was very faint.  The examiner opined that 
it was of no consequence and that it could not in any way 
relate to the veteran's complaint.

A January 1991 letter from Sandford L. Weiler, M.D., stated 
that the veteran had tenderness in the left hand overlying 
the extensor digitorum, most specifically toward the middle 
finger, consistent with tenosynovitis.  The letter was 
negative for complaints regarding the veteran's scar or his 
fracture.  

During a September 1992 VA orthopedic examination the veteran 
complained of swelling of the right hand over the 
metacarpophalangeal (MCP) joint and over the third and fourth 
metacarpophalangeal joints and the left fourth and fifth 
metacarpals.  He had quit his job as a tractor-trailer driver 
because of increased pain on gripping a steering wheel for 
long periods.  

On examination a very faint and indistinct nontender non-
fixed 3/4 inch scar was noted on the dorsal surface of the 
right hand.  No evidence of swelling or bony deformity was 
noted.  All fingers could extend and touch the thumb.  The 
grip was adequate.  Regarding the left hand, was no evidence 
of swelling or bony deformities.  There was no tenderness to 
palpation.  Extension of all fingers was normal.  The small 
finger could only flex to within 3/4 inch of the palm.  The 
thumb could touch all fingertips.  Grip strength was adequate 
but the fifth finger was not used in gripping.  The X-ray 
report was negative for any significant abnormality in either 
hand.  The diagnoses were history of laceration on the dorsum 
of the right hand and history of fracture of the left fifth 
finger, the metacarpal bone by the veteran's history.

An October 1993 VA X-ray report noted minimal narrowing of 
some interphalangeal joints of the fourth and fifth fingers, 
but no other abnormalities.  The radiologist's impression was 
probable early osteoarthritis.  

During a November 1996 VA orthopedic examination the veteran 
was nontender to palpation over the distal interphalangeal 
(DIP) and proximal interphalangeal joints (PIP) of either 
hand.  There was full flexion and extension of the 
interphalangeal and MCP joints.  All of the MCP joints had 
full extension.  The PIP joints had 90 degrees of flexion of 
all fingers.  The DIP joint of the little finger had 20 
degrees of flexion the other fingers had 30 degrees of 
flexion.  There was no swelling of any joints.  A palpable 
deformity was noted at the MCP joint on the volar side of the 
left hand with a prominent metacarpal head.  The X-rays 
showed mild DIP joint narrowing bilaterally, a barely 
perceptible fifth metacarpal fracture and minimal angulation 
of 20 degrees.  There was no tenderness to palpation over the 
old fracture site.  The impression was mild angulation of 20 
degrees of the fifth metacarpal that did not exacerbate his 
arthritis.  The examiner found that the evidence of arthritis 
of the DIP joints was not "radiographically" significant.  

A February 1997 letter from the RO asked the veteran if his 
service-connected scar was tender.  In April 1997 the veteran 
submitted a Statement in Support of Claim in which he stated 
that his scar was very tender.  

A July 1997 rating decision increased the evaluation for the 
veteran's scar to 10 percent effective January 10, 1991 based 
on the VA examination and the veteran's April 1997 statement.  
The rating decision also changed the diagnostic code from 
7805 to the current 7804.

During a June 1998 VA orthopedic examination the veteran 
complained mostly of left thumb pain and right fourth 
metacarpal pain, third metacarpal.  He complained that pain 
limited his range of motion and caused fatigue and lack of 
endurance regarding repetitive motions.  On examination, 
calluses were observed on the third and fourth palmar aspect 
of his hands.  No swelling or deformities were noted on the 
left fifth metacarpal.  No functional defects were observed.  
He had 5/5 strength and normal dexterity on grasping objects.  
His metacarpal joints had slightly over 90 degrees for two 
through five and slightly less than 90 degrees for the first 
metacarpal on the left.  Flexion was to more than 130 degrees 
for all PIP joints.  Flexion was to 45 or 55 degrees for all 
DIP joints.  The Tinel's sign and Phalen tests were negative.  
X-rays were negative for arthritis in the interphalangeal, 
metacarpophalangeal or carpometacarpal (CMC) joints of either 
hand.  The diagnosis was possible early mild arthritis.  

The examiner stated that the veteran's 3/4 inch scar on the 
dorsum of the right hand was well-healed, mobile, nontender 
to palpation and that it did not provide any disability.  
While the veteran complained of swelling and pain, the 
evidence of calluses and the lack of atrophy indicated that 
the veteran did use his hands and that the veteran's 
complaint should not prevent any employment other than 
extreme hard labor.  A review of the X-rays demonstrated that 
there was no evidence of arthritis in either hand.  The 
examiner specifically stated that none of the symptomatology 
present appeared to be related to the veteran's service-
connected disabilities.  


Analysis

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Right Hand 

The veteran's right hand disability is rated as a residual 
scar from a laceration.  Scars are evaluated as follows: A 10 
percent evaluation is for assignment for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  A 10 percent evaluation is for 
assignment for objective demonstration of tenderness and pain 
on superficial scars.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Other scars are to be rated on the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805. 

In June 1990 a VA examiner described the scar as very faint, 
if indeed present.  The January 1991 letter from Dr. Weiler 
did not mention the scar at all.  

More recently, in an April 1997 statement the veteran 
reported that his service-connected scar was very tender.  
Tenderness had not been elicited during his September 1992 or 
November 1996 VA examinations.  In June 1998, the examiner 
found that the scar was nontender to palpation and provided 
no disability.  The RO increased the rating to the current 10 
percent based on the veteran's complaint of pain, effective 
January 10, 1991.  

In the present case there is no medical evidence that the 
scar has caused ulcerations or caused any limitation of 
function of the hand.  Therefore Diagnostic Code 7804 more 
nearly describes the veteran's disability.  See Butts v. 
Brown, 5 Vet.App. 532 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  The current 10 
percent evaluation is the maximum permissible evaluation 
under Diagnostic Code 7804.  

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation for his residuals of a laceration of 
the right hand.  Therefore, the Board is compelled to 
conclude that the weight of the evidence is against the claim 
and that an increased evaluation is not warranted. 

Left Hand

Diagnostic Code 5227 provides that ankylosis of the fourth 
and fifth fingers is rated as noncompensable whether it 
involves the major or the minor hand.  38 C.F.R. § 4.71a 
(1999).  Extremely unfavorable ankylosis will be rated as 
amputation under diagnostic codes 5152 through 5156.  
However, since there is no medical evidence of extremely 
unfavorable ankylosis, the veteran is not entitled to an 
increased rating based on this provision.  

The most recent VA examination report states that the only 
evidence of a disability of the left hand was barely 
perceptible X-ray evidence of an old fracture.  The slight 
angulation found was not considered to be outside normal 
limits.  The examiner noted that there was no evidence of 
arthritis.  

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation for his residuals of a fracture of the 
fifth metacarpal of the left hand.  38 C.F.R. § 4.7.  The 
Board has carefully reviewed the entire record in this case; 
however, the Board does not find the evidence to be so evenly 
balanced that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a laceration of the right hand is denied.

Entitlement to a compensable disability rating for residuals 
of a fracture of the fifth metacarpal of the left hand is 
denied.   



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

